 In the Matter of TOWER TOOL AND DIE COMPANY, EMPLOYERandLOCAL157, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW-CIO,PETITIONERCase No. 7-RC-455--Decided July 11, 1949DECISIONANDORDERUpon a petition duly filed, a hearing in this case was held at Detroit,Michigan, on April 20, 1949, before Jerome H. Brooks, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are. hereby affirmed.Upon the entire record in this case, the Board finds :The business of the EmployerThe Employer, a limited partnership with its principal place of busi-ness at Detroit, Michigan, is engaged in the manufacture of metal toolsand dies.For the fiscal year ending June 30, 1948, the Employer pur-chased raw materials amounting to approximately $14,500 in value,all such purchases beingo made from suppliers- located at Detroit,Michigan.Over 95 percent of said materials was warehoused inDetroit for an indeterminate period of time before being delivered tothe Employer's place of business, but over 75 percent of these materialswas originally shipped from outside the State of Michigan to the sup-pliers' warehouses in Detroit.During the same period, the Employersold tools and dies valued at approximately $56,000, of which approxi-mately 95 percent represented sales to Pryde Tool and Die Company,located in Detroit.Pryde Tool and Die Company in turn shipped allmaterials purchased from the Employer to concerns located outside theState of Michigan.The Employer contends that it is not engaged in commerce withinthe meaning of the Act.Without resolving that issue, we do notbelieve that it would effectuate the policies of the Act to assert jurisdic-tion in this case, because we think that the effect of the Employer's busi-85 N. L.R. B., No. 19.127 128DECISIONSOF NATIONALLABOR RELATIONS BOARDness on interstate commerceis too remote.Accordingly,we shall dis-miss the petition.'ORDERIT IS HEREBY ORDERED that the petition be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER REYNOLDS, dissenting :We would exercise the Board's discretion by asserting jurisdictionhere.This is a manufacturing operation as large as half of those inthe United States,2 not a local service enterprise.The Company'sproduct does not come to rest in Michigan.Almost all the tools anddies it manufactures are sold to the Pryde Company, which then shipseverything purchased, valued at over $50,000 a year, to points outsidethe State.This seems to us too closely related to the direct flow ofcommerce for this Board to withhold its assistance from those whowould invoke it.1Matter of C. A. Braukman and Lucille A. Braukman, a Partnership, d/b/a ScrewMachine Products Company, 79N. L. R. B. 980;Matter of Stacy M. Nickerson and CarlWert hen, d/b/a National Tool Company,78 N. L. R. B. 625.2U. S. Bureau of the Census.Manufactures : 1939, Vol. I, 1942, p. 182.0